I cannot agree that the crime charged against Sam Roma is of the type of those mentioned in Section 109-6, General Code.
Apparently one phase of his defense, if and when he comes to make one, will be that he and his wife were not legally domiciled in the state of Illinois. As shown by the warrant, a copy of which is in evidence, it appears that the venue is laid "in said county (Cook) and state (Illinois)." On the trial, this will be a fact issue to be proven. Under Section 109-20, General Code, "the guilt or innocence of the accused" is not to "be inquired into by the Governor or in any proceeding after the demand for extradition" except as to the identity of the accused. There is no dispute in *Page 421 
this respect. The construction of the Uniform Criminal Extradition Act given it in Taylor v. Smith, 213 Ind. 640,13 N.E.2d 954, expresses my understanding of the scope of that act.